      Case 7:19-cv-00844-LSC-JHE Document 23 Filed 08/13/20 Page 1 of 2               FILED
                                                                             2020 Aug-13 AM 11:10
                                                                             U.S. DISTRICT COURT
                                                                                 N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       WESTERN DIVISION

ANTHONY BERNARD HAYNES,                   )
                                          )
       Plaintiff,                         )
                                          )
v.                                        )   Case No. 7:19-cv-00844-LSC-JHE
                                          )
OFFICER BILLINGSLY,                       )
                                          )
       Defendant.                         )

                          MEMORANDUM OPINION

      On July 15, 2020, the Magistrate Judge entered a Report and

Recommendation, recommending that the defendant's motion for summary

judgment be granted. (Doc. 22). No objections have been filed. The court has

considered the entire file in this action, together with the Report and

Recommendation, and has reached an independent conclusion that that the Report is

due to be adopted and the Recommendation is due to be approved.

      Accordingly, the court hereby ADOPTS and APPROVES the findings and

recommendation of the Magistrate Judge as the findings and conclusions of this

court. The defendant’s motion for summary judgment is GRANTED, and this case

is due to be dismissed with prejudice. A separate order with be entered.
Case 7:19-cv-00844-LSC-JHE Document 23 Filed 08/13/20 Page 2 of 2




DONE and ORDERED on August 13, 2020.



                                    _____________________________
                                            L. Scott Coogler
                                       United States District Judge
                                                                      160704




                                2
